865 F.2d 1259Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Melvin E. SWANSON, Sr., Plaintiff-Appellant,v.Robert DELANEY;  Jim Baine;  William A. Dudley;  DavidHawley;  Garry Eller;  Aaron Johnson;  DanJohnson;  David Bobo;  Dottie Harris,Defendants-Appellees.
No. 88-7271.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 29, 1988.Decided:  Dec. 23, 1988.

Melvin E. Swanson, Sr., appellant pro se.
Lacy Herman Thornburg (Office of the Attorney General);  Allan R. Gitter (Womble, Carlyle, Sandridge & Rice), for appellees.
Before SPROUSE and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Melvin E. Swanson, a North Carolina inmate, filed suit under 42 U.S.C. Sec. 1983 against a number of employees of the Department of Correction alleging violations of his constitutional rights.  He appeals an order of the district court which denied him a discovery conference.


2
This Court has jurisdiction under 28 U.S.C. Sec. 1291 to review final orders of the district court.  An order is final if it "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."   Catlin v. United States, 324 U.S. 229, 233 (1945).  Swanson's appeal is taken from neither a final order nor an appealable interlocutory order.  His objection to the denial of a discovery conference can be pursued only on appeal from the final judgment.   North Carolina Association of Black Lawyers v. North Carolina Board of Law Examiners, 538 F.2d 547 (4th Cir.1976);  Cochran v. Birkel, 651 F.2d 1219 (6th Cir.1981), cert. denied, 454 U.S. 1152 (1982).


3
Accordingly, we dismiss this appeal.  We dispense with oral argument because the dispositive issues have recently been decided authoritatively.


4
DISMISSED.